     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 1 of 16

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PETER TUCKER,                                  No. 2:18-cv-00528-MCE-CKD
12                      Plaintiff,
13           v.                                      MEMORANDUM AND ORDER
14    CYSTIC FIBROSIS FOUNDATION,
15                      Defendant.
16
      CYSTIC FIBROSIS FOUNDATION,
17
                        Cross-Complainant,
18
             v.
19
      PETER TUCKER,
20
                        Cross-Defendant.
21

22

23          Through the present action, Plaintiff Peter Tucker (“Plaintiff” or “Tucker”) seeks
24   damages from his former employer, Defendant Cystic Fibrosis Foundation (“Defendant”
25   or “CFF”) after he was terminated by CFF in 2017. Plaintiff’s Complaint includes three
26   different causes of action, for age discrimination in violation of California’s Fair
27   Employment and Housing Act (“FEHA”), Cal. Govt. Code §§ 12940, et seq., wrongful
28   termination premised on the alleged FEHA violation, and for defamation under California
                                                     1
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 2 of 16

1    law given statements that were purportedly made by other CFF personnel about Plaintiff
2    and the circumstances following his termination.
3            This case was initiated in state court, after which Defendant removed it to this
4    Court, citing diversity jurisdiction under 28 U.S.C. § 1332. Now before the Court is
5    Defendant’s Motion for Summary Judgment, or alternatively for summary adjudication of
6    issues brought pursuant to Federal Rule of Civil Procedure 56.1 According to Defendant,
7    Plaintiff cannot establish a viable claim for age discrimination and, as a consequence,
8    his derivative wrongful termination claim fails as well. Finally, Defendant alleges that
9    Plaintiff’s defamation cause of action is also fatally flawed because the statements in
10   question were privileged as internal communications regarding a matter of common
11   interest and were true in any event. As set forth below, Defendant’s Motion is
12   GRANTED.2
13

14                                               BACKGROUND
15

16           After previously working for CFF’s Sacramento Chapter between 2000 and 2005,
17   Plaintiff was rehired in 2010 as the Chapter’s Senior Development Director. In 2012, he
18   received a promotion to Executive Director and remained in that position until he was
19   terminated on December 13, 2016. It appears that Plaintiff performed successfully as an
20   Executive Director and was the subject of no disciplinary proceedings until late 2016,
21   when certain discrepancies were noted during the course of an office audit handled by
22   CFF’s Senior Internal Auditor, Brian Presley.
23           A.       Crow Canyon Country Club Event
24           In the course of Presley’s October 18, 2016, visit to the Sacramento office in
25   conjunction with the audit, he questioned Plaintiff about the coding of certain revenue
26           1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
     otherwise noted.
27
             2
              Having determined that oral argument would not be of material assistance, the Court ordered this
28   matter submitted on the briefs in accordance with E.D. Local Rule 230(g).
                                                           2
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 3 of 16

1    received during a third-party fundraising event held at the Crow Canyon Country Club
2    and organized by a CFF volunteer, JoAnne Williams. Plaintiff told Presley that Williams
3    had asked that the proceeds from the event be used to support the Sacramento
4    Chapter’s 2017 “Unmask the Cure” event, but Plaintiff was unable to locate the letter he
5    claimed Williams had sent in making that request.
6           About a month later, on November 14, 2016, Plaintiff sent Presley an email
7    attaching “the request[ed] letter that I had received from the event organizer, JoAnne
8    Williams, late last year.” CFF’s Exhibits in Support of Mot for Summ J., ECF No. 12-8
9    (“Def.’s Exs.), Ex. 12. The letter, however, was unsigned and dated two months before
10   the event proceeds were known to have been received. Further investigation revealed
11   that the document had been created less than four minutes before Plaintiff sent the
12   email to which it was attached. Decl. of Brian Presley, ECF No. 12-5, ¶ 7.
13          During a follow-up call three days later with Presley and two members of CFF’s
14   audit department, Ashleigh Duce and Eleana Seek, Plaintiff was further questioned
15   about the circumstances in which the letter he had forwarded to Presley had been
16   received. According to Presley, Plaintiff repeatedly indicated that the letter had been
17   received in the mail and that he had simply scanned and attached it to his November 18,
18   2016 email. Id. at ¶ 8. When confronted with the fact that the document’s properties
19   showed that it had been created only recently, Plaintiff changed his story, indicating that
20   he created the letter using Microsoft Word based on a verbal conversation with
21   Ms. Williams. Id. at ¶ 9. Then, about forty-five minutes later, Plaintiff emailed a signed
22   copy of the letter in question, stating that “attached is the signed letter from JoAnne
23   Williams that we discussed and that I knew I had received via the mail as I recalled.” Id.
24   at ¶ 9. Ultimately, when CFF’s IT Department examined the letter, it determined the
25   document had not been generated until January of 2016, several months after it was
26   dated and about the time the funds for the Crow Canyon Event were received. See
27   Def.’s Ex. 14.
28   ///
                                                   3
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 4 of 16

1           B.     The Ladies’ Tea Event
2           During his initial October 18, 2016, in-office audit visit already discussed above,

3    Brian Presley also asked Plaintiff about another event from which the Sacramento

4    Chapter had received proceeds. JoAnne Williams, the same volunteer responsible for

5    the Crow Canyon Country Club event discussed above, also hosted a “Ladies-Tea

6    Event” to raise awareness of cystic fibrosis and to encourage donations. The Chapter

7    had received 72 checks from the event, all in unique amounts. When asked about why

8    the amounts were different, Plaintiff told Presley that the odd amounts were meant as a

9    “joke” by the attendees and were not related to any purchases that were made. Presley

10   Decl., ¶ 12. When Presley later reviewed the checks themselves, however, he

11   discovered that several referred to a “craft fair” and a “boutique event”. Id. at ¶ 13.

12   When Presley asked Plaintiff again about the event during his follow-up telephone call

13   with Ms. Duce and Ms. Seek, Plaintiff admitted that the information he provided during

14   his initial meeting with Presley was inaccurate, and that in fact, many of the checks were

15   used to purchase donated merchandise at the event, including “ornaments, necklaces

16   and other crafts.” Id. at ¶ 14. CFF alleges that Plaintiff tried to conceal the nature of the

17   donations at the Ladies’ Tea Event because to the extent physical items were

18   purchased, a fair market value must be assigned to each item in order to properly

19   account the donation for tax purposes. See Def.’s Opening Mem., n.2, 13:27-28.

20          C.      2016 Sacramento Great Strides Auction
21          Brian Presley also brought up a third concern during the course of his initial in-

22   office audit visit on October 18, 2016, concerning certain items sold by the Sacramento

23   Chapter at yet another CFF fundraiser, the 2016 Sacramento Great Strides Auction.

24   When Plaintiff was unable to provide a list of the items sold at that time, Presley followed

25   up with an email on October 25, 2016, reiterating his request for the auction list. Plaintiff

26   emailed a list three days later.

27          In the course of discovery, CFF claims it discovered that information provided by

28   Plaintiff concerning the items sold was intentionally inaccurate. An email string between
                                                    4
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 5 of 16

1    Plaintiff and CFF Field Operations Supervisor Damon Tennyson discussed how Plaintiff
2    should respond to the auditor, with Plaintiff suggesting he planned to not disclose two
3    items sold at the auction, a pre-lit Christmas tree and group guitar lessons. See Def.’s
4    Ex. 5. Plaintiff admitted at deposition that Tennyson had told him, in response, to
5    disclose everything to the auditors, even if there were documentation or other issues.
6    Pl.’s Dep., 50:22-25.3 Plaintiff nonetheless failed to include either the Christmas tree or
7    the guitar lessons on the list provided to the auditors, thereby concealing the sale of
8    those items from them. Def.’s Ex. 6. In addition, when questions were raised by the
9    auditor as to whether three other items listed as “donor not claimed” had in fact been
10   sold, Plaintiff’s email to Tennyson conceded that two of the items had been sold. Id.
11   at 8. Plaintiff’s subsequent email to the auditor on October 31, 2016 nonetheless
12   indicated that the “[t]wo items were not paid for nor picked up leaving only the one
13   tangible item needing sales tax to be paid.” Id. at 9 (emphasis added). Plaintiff admitted
14   at deposition that, to the extent this was untrue, it was violation of CFF policy to provide
15   the auditor with inaccurate information. Pl.’s Dep., 67:21-24.
16           D.       The Internal Audit Report and Plaintiff’s Response
17           After completing its investigation, CFF’s Internal Audit Group circulated a draft
18   report (the “Report”) raising serious questions about representations made by Plaintiff
19   during the course of the audit, concluding, with respect to the above-enumerated
20   circumstances, that “there were at least two instances where the Executive Director
21   provided false or misleading information to the auditor.” Report, Def.’s Ex. 1, p. 3, ¶ 3.
22   Plaintiff responded to the Report by sending an email to his immediate supervisor, Anne
23   Harris (CFF’s Director of Field Management), on December 4, 2016. Def’s Ex. 18. He
24   stated he was caught off guard and “startled” by the auditors’ request for information
25   concerning events that had occurred, in some cases, as much as a year beforehand.
26   Plaintiff also attributed some of the discrepancies concerning JoAnne Williams’ letter to
27
             3
              Complete copies of Plaintiff’s deposition transcripts were lodged with the Court by both sides in
28   connection with their briefing on the instant Motion.
                                                           5
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 6 of 16

1    clerical error. He further claimed that after his initial meeting with Brian Presley on
2    October 18, 2016, he contacted Ms. Williams, who helped jog his memory about the
3    nature of the Ladies’ Tea Event and the items that were sold. Id. at p. 5.
4           E.      Plaintiff’s Termination
5           On December 5, 2016, CFF placed Plaintiff on leave pending the results of its
6    investigation. Plaintiff asked to provide additional information and did so by a
7    December 11, 2016, email to Glen Goldmark, CFF’s Senior Vice President of Human
8    Resources. In that email, Plaintiff reiterated much of the same information he had
9    already offered during the course of the audit and his subsequent email to Anne Harris
10   discussed above. Def.’s Ex. 19.
11          On December 13, 2016, CFF notified Plaintiff by letter from Ms. Harris that it was
12   terminating his employment on grounds that CFF had “lost confidence” in Plaintiff’s
13   ability to lead the Sacramento chapter given the “changing information” he provided to
14   the auditors. Pl.’s Appendix of Exhibits, ECF No. 15-2 (Pl.’s Exs.), Ex. 11. According to
15   CFF, it was Marc Ginsky, Defendant’s Executive Vice President and Chief Operating
16   Officer (“COO”), who actually made the decision to discharge Plaintiff. Ginsky Decl.,
17   ECF No. 12-7, ¶¶ 4-5.
18          F.      Defendant’s Post-Termination Statements
19          Following his termination, Plaintiff asked Anne Harris to provide a further
20   explanation as to why CFF had ended his employment. Ms. Harris, in turn, sent an
21   email to other management personnel asking for their input on how she should reply,
22   stating that “[m]ay I respond to him explaining that he lied during the audit process and
23   his story changed, and as a result we lost trust and confidence.” Def.’s Ex. 22. Plaintiff
24   claims this statement was defamatory.
25          CFF’s staff also were faced with inquiries from the public as to why Plaintiff had
26   been terminated, perhaps in response to information Plaintiff himself provided about the
27   circumstances surrounding his discharge. During emails that ensued as to both that
28   issue and Plaintiff’s own inquiry mentioned above, Eleana Seek, CFF’s Chief Audit and
                                                    6
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 7 of 16

1    Compliance Officer, wrote Marc Ginsky, Defendant’s COO, stating, in pertinent part, that
2    “[P]laintiff made up stories and changed them on multiple occasions.” She added that
3    had Plaintiff “been truthful from the start when we followed up with him, termination could
4    have been avoided.” Def.’s Ex. 21. Ginsky concurred with that assessment in another
5    email, suggesting that “nothing we have received changes the underlying fact that he
6    made up a story and changed it.” Id. Plaintiff alleges he was defamed by those
7    statements.
8          Finally, in the initial session of Plaintiff’s deposition he claimed that his
9    replacement as Executive Director for the Sacramento Chapter, Cole Jacobson, told him
10   that he had been told by “someone in management” that he was terminated for
11   “misappropriating funds.” Pl.’s Dep., 186:18-187:5. At the second session of Plaintiff’s
12   deposition, however, his testimony changed when Plaintiff stated that he was terminated
13   for “lying during the audit” and claimed that it in fact was Marc Ginsky who conveyed that
14   information to Jacobson. Pl.’s Dep., 330:25-331:25; 340:17-341:14. Plaintiff alleges that
15   Ginsky defamed him by making that statement. Ginsky, for his part, does not recollect
16   having made the statement but claims that any information he did convey to Jacobson
17   concerning Plaintiff’s departure was only for purposes of helping Jacobson deal with any
18   community backlash as a result of Plaintiff’s termination, and in order to impress on
19   Jacobson the importance of strict financial compliance. Ginsky Decl., ¶ 8.
20

21                                           STANDARD
22

23         The Federal Rules of Civil Procedure provide for summary judgment when “the
24   movant shows that there is no genuine dispute as to any material fact and the movant is
25   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.
26   Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to
27   dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.
28   ///
                                                    7
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 8 of 16

1           Rule 56 also allows a court to grant summary judgment on part of a claim or
2    defense, known as partial summary judgment. See Fed. R. Civ. P. 56(a) (“A party may
3    move for summary judgment, identifying each claim or defense—or the part of each
4    claim or defense—on which summary judgment is sought.”); see also Allstate Ins. Co. v.
5    Madan, 889 F. Supp. 374, 378-79 (C.D. Cal. 1995). The standard that applies to a
6    motion for partial summary judgment is the same as that which applies to a motion for
7    summary judgment. See Fed. R. Civ. P. 56(a); State of Cal. ex rel. Cal. Dep’t of Toxic
8    Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (applying summary
9    judgment standard to motion for summary adjudication).
10          In a summary judgment motion, the moving party always bears the initial
11   responsibility of informing the court of the basis for the motion and identifying the
12   portions in the record “which it believes demonstrate the absence of a genuine issue of
13   material fact.” Celotex, 477 U.S. at 323. If the moving party meets its initial
14   responsibility, the burden then shifts to the opposing party to establish that a genuine
15   issue as to any material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith
16   Radio Corp., 475 U.S. 574, 586-87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S.
17   253, 288-89 (1968).
18          In attempting to establish the existence or non-existence of a genuine factual
19   dispute, the party must support its assertion by “citing to particular parts of materials in
20   the record, including depositions, documents, electronically stored information,
21   affidavits[,] or declarations . . . or other materials; or showing that the materials cited do
22   not establish the absence or presence of a genuine dispute, or that an adverse party
23   cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The
24   opposing party must demonstrate that the fact in contention is material, i.e., a fact that
25   might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,
26   Inc., 477 U.S. 242, 248, 251-52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and
27   Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also
28   demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is
                                                     8
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 9 of 16

1    such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,
2    477 U.S. at 248. In other words, the judge needs to answer the preliminary question
3    before the evidence is left to the jury of “not whether there is literally no evidence, but
4    whether there is any upon which a jury could properly proceed to find a verdict for the
5    party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251
6    (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)) (emphasis in original).
7    As the Supreme Court explained, “[w]hen the moving party has carried its burden under
8    Rule [56(a)], its opponent must do more than simply show that there is some
9    metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. Therefore,
10   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the
11   nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.
12          In resolving a summary judgment motion, the evidence of the opposing party is to
13   be believed, and all reasonable inferences that may be drawn from the facts placed
14   before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at
15   255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s
16   obligation to produce a factual predicate from which the inference may be drawn.
17   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,
18   810 F.2d 898 (9th Cir. 1987).
19
20                                            ANALYSIS
21

22          A.      Second Cause of Action: Age Discrimination under FEHA
23          FEHA prohibits an employer from terminating an employee for various reasons,
24   including the employee’s age. Cal. Gov. Code § 12940(a). As Defendant points out,
25   age discrimination can be established either by direct or circumstantial evidence. Here,
26   Plaintiff points to no direct evidence suggesting that he was terminated because of his
27   age. No comments made by any of CFF’s management team who decided to terminate
28   Plaintiff, for example, have been identified.
                                                     9
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 10 of 16

1            In order to establish age discrimination claim circumstantially, both California and
2     federal courts utilize the so-called McDonnell-Douglas burden shifting framework to
3     determine whether a viable claim has been presented. Guz v. Bechtel Nat’l Ins.,
4     24 Cal. 4th 317, 359 (2000). Under that framework, the initial burden of establishing a
5     prima facie case of age discrimination rests with the plaintiff. To satisfy that burden, the
6     plaintiff must demonstrate that he was: (1) a member of the protected class (at least age
7     40); (2) performing his job satisfactorily; (3) subject to an adverse employment action;
8     and (4) replaced by a substantially younger employee. Coleman v. Quaker Oats Co.,
9     232 F.3d 1271, 1281 (9th Cir. 2000). If Plaintiff establishes these elements, then the
10    burden shifts to the employer, here CFF, to articulate a legitimate nondiscriminatory
11    reason for its employment decision. Id. Then, if CFF is successful in doing so, the
12    burden shifts again to Plaintiff to show that Defendant’s reason is a pretext for a
13    discriminatory motive. Id. Evidence too weak to support a rational inference of
14    discriminatory intent cannot support a finding of discrimination or prevent summary
15    judgment for CFF. Guz v. Bechtel, 24 Cal. 4th at 369-70.
16           In Plaintiff’s case, it is undisputed that he was over 40 years old Defendant
17    nonetheless claims he cannot make a prima facie case of discrimination because
18    Plaintiff, having provided the CFF internal auditors false and/or misleading information
19    prior to his termination, was not performing his job in a satisfactory manner. Plaintiff told
20    Brian Presley that he was attaching a copy of the letter he received from JoAnne
21    Williams concerning the Crow Canyon Country club event, rather than a Word version he
22    created on his own computer. Moreover, when repeatedly questioned about how he had
23    received the letter he emailed to the auditors, Plaintiff continued to insist that he had
24    received it in the mail. Additionally, while Plaintiff ultimately told the auditors he had
25    emailed the draft letter for Ms. Williams to sign in November of 2015, Plaintiff never
26    provided any such emails and a search of Plaintiff’s computer failed to show that any
27    were sent. Finally, when CFF had its IT Department examine the letter, it found that the
28    letter had not been created until approximately January of 2016, several months later
                                                     10
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 11 of 16

1     and at about the time the funds in question were received. Def.’s Ex. 14. Even Plaintiff
2     admitted that he had provided misleading information to the auditors concerning
3     Ms. Williams’ donor letter. Pl.’s Dep., 136:17-139:4.
4            On another topic, as detailed above, Plaintiff failed to disclose that physical items
5     had been purchased at the Ladies’ Tea event, and while he initially claimed to have
6     forgotten the details, Plaintiff failed to update the auditors even after a telephone
7     conversation with Ms. Williams in October of 2016 “jogged” his memory.
8            Finally, at yet another event, the 2016 Sacramento Great Strides Auction, Plaintiff
9     failed to disclose that several items had sold when, as evidenced by his email to Damon
10    Tennyson described above, he knew that they had been. He nonetheless persisted in
11    telling the auditors otherwise even after being advised by Tennyson that he needed to
12    make a full disclosure to the auditors.
13           Particularly when considered together, these collective lapses were of legitimate
14    concern to CFF. As CFF’s Motion points out, donations are the lifeblood of any non-
15    profit charitable organization and audits ensuring that such donations are properly
16    handled are of paramount importance since the discovery of mishandled donations can
17    lead to potentially crippling tax audit consequences. As CFF’s Chief Audit and
18    Compliance Officer attests, “financial transparency and donor confidence in the financial
19    integrity of non-profits are critical to their continued existence.” Decl. of Eleana Seek,
20    ECF No. 12-6, ¶ 2.
21           The numerous inconsistencies raised by the evolving explanations Plaintiff
22    provided during the audit cannot be discounted, and certainly implicate whether Plaintiff
23    was performing adequately at the time he was terminated for purposes of making a
24    prima facia claim of age discrimination.
25           Even if we assume that Plaintiff has satisfied his burden in making a prima facie
26    case such that the burden shifts to Defendant to provide a legitimate, non-discriminatory
27    reason for his termination, the result does not change since, given the circumstances
28    described above, the Court believes that CFF has satisfied its burden in demonstrating
                                                    11
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 12 of 16

1     non-discriminatory reasons why it discharged Plaintiff. Marc Ginsky, Defendant’s COO,
2     made the actual termination decision based on the findings in the Audit Report
3     concluding that Plaintiff had provided false and misleading information during the course
4     of the Sacramento Chapter’s 2016 Audit. Ginsky concluded that “the findings in the
5     Audit Report were too egregious to allow Plaintiff to continue overseeing the Sacramento
6     Chapter,” particularly given the fact that Ginsky had emphasized since assuming his
7     position earlier in 2016 “the need for strict financial compliance” and a lack of tolerance
8     for “anything less than complete financial transparency in the operation of our local
9     Chapters.” Ginsky Decl., ¶¶ 4-5. Perhaps even more significantly, as Anne Harris’
10    termination letter attests, Plaintiff’s shifting explanations during the audit caused CFF
11    management to lose confidence in his ability to lead the Sacramento Chapter. Pl.’s
12    Ex. 1, Seek Decl., ¶ 9.
13           While Plaintiff claims that CFF’s investigation was inadequate because, for
14    example, it failed to contact JoAnne Williams to confirm that her donor intent was indeed
15    as stated in the November 2015 letter, as CFF points out the issue became not
16    Ms. Williams’ intent but rather its trust in Plaintiff’s leadership as a result of the
17    misleading and/or inaccurate information he provided. Additionally, although Plaintiff
18    takes issue with CFF’s failure to provide the progressive discipline it normally utilizes in
19    addressing employee shortcomings, CFF felt that the gravity of the situation, involving as
20    it did an Executive Director who its auditors had concluded provided false and
21    misleading information, warranted immediate termination. Even Plaintiff admits that
22    there are instances of misconduct where immediate termination is indicated in
23    accordance with CFF’s policy and procedure. Pl.’s Ex. 1, Aff. of Peter Tucker, ¶ 3.
24           Because the Court concludes, for all the above reasons, that CFF has met its
25    burden in showing it had legitimate reasons for terminating Plaintiff, the burden once
26    again shifts to Plaintiff to demonstrate that those reasons were merely pretextual and
27    that CFF’s real motivation in terminating Plaintiff rests with his age. Plaintiff offers two
28    arguments in that regard. First, he claims he was replaced by Cole Jacobson, a
                                                      12
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 13 of 16

1     younger, less experienced employee. Second, Plaintiff argues that “he was terminated
2     under extremely suspicious circumstances, raising an issue of pretext.” Pl.’s Opp. 9;
3     16-17.
4              Having considered all the evidence, the Court does not believe that the
5     circumstances surrounding Plaintiff’s termination give rise to an inference of
6     discrimination so as to suggest that CFF’s rationale for terminating Plaintiff was
7     pretextual. CFF has articulated legitimate reasons for acting as it did. While Plaintiff
8     argues that he had received favorable performance evaluations during the entirety of his
9     employment and claims CFF’s investigation was inadequate (citing, for example, its
10    failure to contact JoAnne Williams to verify her donor intent and its alleged refusal to
11    permit Plaintiff “to tell his side of the story”), the fact remains that Plaintiff was an at-will
12    employee, and CFF claims it lost faith in his ability to continue serving as Executive
13    Director given the inconsistent and misleading information he provided during the audit.
14             As an at-will employee, Plaintiff could be terminated at any time and for any
15    reason, so long as those reasons were not for the present purposes discriminatory in
16    nature. See, e.g., Silo v. CHW Med. Found, 27 Cal. 4th 1097,1104 (2002) (under
17    California law an employee can terminate an at-will employee for no reason or for an
18    arbitrary or irrational reason). Consequently, even if CFF “overreacted” to the Audit
19    Report or otherwise acted in an arbitrary fashion in discharging Plaintiff, it could legally
20    do so unless its termination was motivated by a discriminatory purpose, which Plaintiff
21    alleges here is age discrimination.
22             To that end, the Court is left only with Plaintiff’s allegation that he was replaced by
23    a younger employee. Any inference from that fact alone is compromised at the onset by
24    the fact that Plaintiff was 51 years old at the time he was hired by CFF as Executive
25    Director. In any event, without more the Court finds the fact that Plaintiff was replaced
26    by a younger person, without any other evidence corroborating age discrimination, to be
27    insufficient to meet his burden in showing that CFF’s stated reasons for his discharge
28    were pretextual. Plaintiff must produce evidence sufficient as a matter of law to support
                                                       13
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 14 of 16

1     a finding of intentional age discrimination in order to show pretext, and he has not done
2     so here. See Guz v. Bechtel, supra, 24 Cal. 4th at 356-57. As indicated above,
3     evidence too weak to support a rational inference of discriminatory intent cannot suffice
4     in that regard. Id. at 369-70. Because Plaintiff has not met the requisite burden,
5     summary judgment as to his age discrimination claim is proper and Defendant’s Motion
6     is GRANTED as to the Second Cause of Action.
7            B.      Third Cause of Action: Wrongful Termination
8            Plaintiff concedes that his Third Cause of Action, which claims he was wrongfully
9     terminated in violation of public policy, is based on the viability of his age discrimination
10    claim. Pl.’s Opp., 18:5-9. Given that his age discrimination claim fails, this claim thus
11    necessarily fails as well. Defendant’s Motion is accordingly also GRANTED as to the
12    Third Cause of Action.
13           C.      First Cause of Action: Defamation
14           Having determined that Plaintiff’s two causes of action premised on age
15    discrimination do not survive summary judgment, the only remaining question for the
16    Court’s consideration is whether statements made by CFF’s management concerning his
17    termination constitute actionable defamation. The Court concludes they do not.
18           In contending that CFF’s internal communications about Plaintiff’s termination
19    were not defamatory, CFF makes two arguments. First, it claims that because the
20    statements were true, they cannot give rise to a claim for defamation. Second, Plaintiff
21    alleges that the statements are subject to a conditional privilege under California law in
22    any event because, having been made internally to other CFF management employees
23    without malice, they were communicated to persons with a “common interest” in the
24    subject matter at issue. Cal. Civ. Code § 47(c); London v. Sears, Roebuck & Co.,
25    619 F. Supp. 2d 854, 864-65 (N.D. Cal. 2009); Noel v. River Hills Wilsons, Inc.,
26    113 Cal. App. 4th 1363, 1369 (2003). Employees have a privilege to communicate
27    concerns about employees to other employees within the employer’s organization, and
28    such communications are presumptively privileged. Bierbower v FHP, Inc.,
                                                     14
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 15 of 16

1     70 Cal. App. 4th 1, 2 (1999). The presumption of privilege applies so long as the
2     statements at issue are made without malice. The malice necessary to overcome the
3     qualified privilege created by California Civil Code § 47(c) is “actual malice,” which
4     depends on a showing that allegedly defamatory communications are motivated by
5     hatred or ill-will towards the plaintiff, or by a showing that the employer lacked
6     reasonable grounds to believe the communications were true and therefore acted in
7     conscious disregard of the truth. Taus v. Loftus, 40 Cal. 4th 683, 721 (2007).
8            All the statements Plaintiff identifies as being defamatory were made internally by
9     and between CFF employees concerning the reasons for Plaintiff’s termination and his
10    conduct during the audit in the context of discussing how to respond either to Plaintiff’s
11    own request for a further explanation as to why he was terminated, or in connection with
12    inquiries made by members of the public as to why Plaintiff had been discharged. As
13    such, they are subject to qualified privilege attaching to such communications unless
14    Plaintiff can show that the CFF employees made the statements with actual malice.
15    Again, Plaintiff cannot meet that burden.
16           The statements in question all stemmed from the findings of Defendant’s Audit
17    Report which expressly found that Plaintiff had provided false and misleading information
18    to the auditors in connection with their work. Relying on the auditor’s findings in that
19    regard gives rise to no inference of malice on the part of CFF’s management personnel.
20    In addition, the individuals who made the statements have all submitted declarations
21    denying that they acted with any malice whatsoever. Anne Harris, Plaintiff’s immediate
22    supervisor, denied harboring any ill-will toward Plaintiff, stating that she in fact advocated
23    for a lesser form of discipline despite ultimately being overruled in that regard by Ginsky.
24    Decl. of Anne Harris, ECF No. 12-4, ¶ 8. Ginsky, for his part, does not recall even
25    meeting Plaintiff previously and also denied any malice, stating that as the chief steward
26    for CFF’s operations he felt that engaging in communications with other management
27    about Plaintiff’s termination was simply part of his job duties. Ginsky Decl., ¶ 9. Finally,
28    Chief Compliance Officer Eleana Seek claims she made the comments she did in good
                                                    15
     Case 2:18-cv-00528-MCE-CKD Document 20 Filed 08/28/20 Page 16 of 16

1     faith and as part of her job duties in responding to COO Ginsky’s inquiries. She denies
2     any malice in doing so. Seek Decl., ¶ 10.
3               Aside from generalities that malice should be inferred simply given the nature of
4     the statements made, Plaintiff offers no evidence to suggest that the statement he
5     claimed defamed him were made maliciously. As such, he has failed to show any actual
6     malice sufficient to defeat the qualified privilege attaching to the internal communications
7     between management that he alleges were defamatory. Since the statements are
8     protected on that basis alone, whether or not they were also true (as alternatively argued
9     by CFF) need not be considered. Defendant’s request for summary judgment as to the
10    First Cause of Action is also GRANTED.
11

12                                                CONCLUSION
13

14              Based on all the foregoing, the Court concludes that Defendant CFF is entitled to
15    judgment as a matter of law. Consequently, Defendant’s Motion for Summary Judgment
16    (ECF No. 12) is GRANTED and the Clerk of Court is directed to enter judgment in CFF’s
17    favor.4
18              IT IS SO ORDERED.
19    Dated: August 28, 2020
20

21

22

23
                4
24                The Court recognizes that in addition to the case-in-chief, CFF filed a Cross-Complaint against
      Plaintiff in state court on December 5, 2017, prior to Defendant’s removal herein. CFF’s Cross-Complaint
      alleges that Plaintiff interfered with its prospective economic advantage with donors in the wake of his
25    termination and defamed CFF in so doing. On September 6, 2019, Plaintiff filed a Motion for Summary
      Judgment as to CFF’s Cross-Complaint concurrently with CFF’s own Motion as discussed in this
26    Memorandum and Order. Defendant’s Opposition to Plaintiff’s Motion, however, states unequivocally that
      in the event CFF’s Motion for Summary Judgment is granted, as the Court does here, it “hereby agrees to
27    dismiss its Cross-Complaint.’ Def.’s Opp. ECF No. 16, 3:15-16. Consequently, Plaintiff’s Motion (ECF
      No. 11) is DENIED as moot and the Cross-Complaint is dismissed such that the entire case is now
28    concluded.
                                                           16
